DETAILED ACTION
Allowable Subject Matter
Claims 72-91, 217-225 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant amends the claims to include the feature:  “receive sound data captured in a vicinity of the image sensor during at least a part of the time window; store a portion of the sound data, the portion being determined in accordance with an interaction frequency level based on prior interactions between the user and the individual, and the wearable apparatus being present during the prior interactions; identify a plurality of words based on the sound data; process the plurality of words to identify a plurality of key words based on a comparison of a uniqueness ranking associated with each of the plurality of words to a uniqueness ranking threshold;”  In particular, the claims do not process all recorded sound data, but select a portion of the sound data based on a frequency of previous interaction and not based on the content of the sound data.  Examiner did not find this method of selection in the related prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483